[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner has filed a petition for a writ of habeas corpus claiming that he is parole eligible after serving 50% of his sentence instead of 85% of his sentence. This Court has ruled in a similar circumstance in the cases of Gus Woods, Jazrael King and Miguel Rentas that the 85% statute is ex post facto. However, the aforementioned decisions are all on appeal to the State Appellate/Supreme Court. Accordingly, the Court hereby stays the decision in this matter, sua sponte, until subsequent to the time that the Appellate/Supreme Court has entered a decision on the appeals of the aforementioned cases.
As for the claim of ineffective assistance of counsel, it appears from the petition that the petitioner was not convicted of violation of parole but received his ten year concurrent sentences for violations of narcotics laws. Therefore, the issue of a violation of probation hearing appears to be moot.
Rittenband, JTR